Cite as 2017 Ark. App. 525


                  ARKANSAS COURT OF APPEALS
                                         DIVISION II
                                        No. CV-17-508



                                                  Opinion Delivered: October   18, 2017
ELIZABETH S. BARNES
                     APPELLANT APPEAL FROM THE
                                INDEPENDENCE
V.                              COUNTY CIRCUIT COURT
                                [NO. 32JV15-116]
ARKANSAS DEPARTMENT OF HUMAN
SERVICES AND MINOR CHILD
                      APPELLEES HONORABLE LEE WISDOM
                                HARROD, JUDGE

                                                  AFFIRMED; MOTION TO
                                                  WITHDRAW GRANTED


                                 BART F. VIRDEN, Judge

        In this no-merit appeal, the Independence County Circuit Court entered an order

 terminating appellant Elizabeth Barnes’s parental rights to her son, O.B. (born 07/16/09),

 on March 3, 2017. Appellant filed a notice of appeal on March 30, 2017. Counsel for

 appellant filed a motion to withdraw as counsel on appeal and a no-merit brief pursuant to

 Linker-Flores v. Arkansas Department of Human Services, 359 Ark. 131, 194 S.W.3d 739 (2004),

 and Arkansas Supreme Court Rule 6-9(i) (2016), asserting that, other than the termination

 order itself, which is fully addressed in the brief, there were no adverse rulings to appellant

 and explaining why there are no nonfrivolous arguments to support an appeal. After being

 served by certified mail with the motion to withdraw and a copy of the no-merit brief,
                                 Cite as 2017 Ark. App. 525

appellant did not file pro se points for reversal. We affirm the order terminating appellant’s

parental rights and grant counsel’s motion to withdraw.

       In Linker-Flores, the Arkansas Supreme Court described the procedure for

withdrawing as counsel from a termination-of-parental-rights appeal:

       [A]ppointed counsel for an indigent parent on a first appeal from an order terminating
       parental rights may petition this court to withdraw as counsel if, after a conscientious
       review of the record, counsel can find no issue of arguable merit for appeal. Counsel’s
       petition must be accompanied by a brief discussing any arguably meritorious issue for
       appeal. The indigent party must be provided with a copy of the brief and notified of
       her right to file points for reversal within thirty days. If this court determines, after a
       full examination of the record, that the appeal is frivolous, the court may grant
       counsel’s motion and dismiss the appeal.

Linker-Flores, 359 Ark. at 141, 194 S.W.3d at 747–48.

       Subsequently, the supreme court elaborated on the appellate court’s role in reviewing

a petition to withdraw in a termination-of-parental-rights appeal, holding that when the

trial court has taken the prior record into consideration in its decision, a “conscientious

review of the record” requires the appellate court to review all pleadings and testimony in

the case on the question of the sufficiency of the evidence to support the decision to

terminate and that only adverse rulings arising at the termination hearing need be addressed

in the no-merit appeal from the prior orders in the case. Lewis v. Ark. Dep’t of Human Servs.,

364 Ark. 243, 217 S.W.3d 788 (2005).

       Termination-of-parental-rights cases are reviewed de novo. Hune v. Ark. Dep’t of

Human Servs., 2010 Ark. App. 543. Grounds for termination of parental rights must be

proved by clear and convincing evidence, which is that degree of proof that will produce

in the finder of fact a firm conviction of the allegation sought to be established. Id. The

appellate inquiry is whether the trial court’s finding that the disputed fact was proved by

                                                2
                                Cite as 2017 Ark. App. 525

clear and convincing evidence is clearly erroneous. J.T. v. Ark. Dep’t of Human Servs., 329
Ark. 243, 947 S.W.2d 761 (1997).

       O.B. was taken into protective custody by the Arkansas Department of Human

Services (Department) on September 23, 2015, due to concerns about drug use by his legal

guardian and uncle (Timothy Barnes) and O.B.’s mother. There were also allegations of

physical abuse of O.B. The affidavit set forth that the family had previous contact with the

Department that year for unsubstantiated allegations of environmental neglect and suspicion

of drug abuse.

       A petition for emergency custody and dependency-neglect was filed and granted on

September 9, 2015. The trial court found there was probable cause to believe that O.B. was

dependent-neglected, and it would be contrary to his welfare to return him to his parent.

An order was entered on September 29, 2015, in which the court found that there was

probable cause that the emergency conditions—Timothy’s and Elizabeth’s use of

methamphetamine—necessitated the removal of O.B. from their custody.

       An adjudication order finding O.B. dependent-neglected was filed on November 9,

2015, and the goal of the case was reunification. Elizabeth was ordered to be truthful and

cooperative with the Department and the attorney ad litem, to follow the case plan, to

provide documentation of compliance with the case plan two weeks before any hearing, to

establish a safe and stable home, to keep medications locked away, to maintain stable

employment and income, to maintain sobriety, to keep all appointments, to view the video

“The Clock is Ticking,” to complete parenting classes and demonstrate the ability to parent

her child, to correct all issues that caused removal, to submit to random drug screens, to


                                             3
                                 Cite as 2017 Ark. App. 525

submit to a drug-and-alcohol assessment, to keep the Department informed of her current

address and contact information, to participate in any counseling recommended after

evaluation, and to provide addresses of any family members who might be placement

resources. Elizabeth was advised that a missed drug test would count as a positive result.

       In the March 17, 2016 review order, the trial court found that Elizabeth was

minimally compliant with the case plan and that the Department had made reasonable efforts

to provide services to the family. At the time of the hearing, the trial court found that

Elizabeth had moved to Missouri, that no drug screens had occurred since she had moved,

and that she had been incarcerated for 120 days while residing in Missouri. The trial court

found that Elizabeth had not maintained consistent contact with the Department.

       Following a hearing, the trial court changed the goal of the case to adoption in a

review order entered on August 29, 2016. The trial court found that the Department had

made reasonable efforts to provide services to the family; however, Elizabeth had not

complied with the case plan, she had not provided proof of her completion of tasks set out

for her in the case plan, and she had been incarcerated while in Missouri.

       Termination of parental rights is a two-step process that requires a determination that

the parent is unfit and that termination is in the best interest of the child. Houseman v. Ark.

Dep’t of Human Servs., 2016 Ark. App. 227, 491 S.W.3d. 153. The first step requires proof

of one or more statutory grounds for termination; the second step, the best-interest analysis,

includes consideration of the likelihood that the juvenile will be adopted and of the potential

harm caused by returning custody of the child to the parent. Ark. Code Ann. § 9-27-

341(b)(3)(A)–(B) (Repl. 2015); Houseman, supra. Proof of only one statutory ground is


                                              4
                                 Cite as 2017 Ark. App. 525

sufficient to terminate parental rights. Gossett v. Ark. Dep’t of Human Servs., 2010 Ark. App.
240, 374 S.W.3d 205. A trial court is required to consider only potential harm to a child’s

health and safety that might come from continued contact with the parents; there is no

requirement to find that actual harm would result or to identify the potential harm. Hamman

v. Ark. Dep’t of Human Servs., 2014 Ark. App. 295, at 11, 435 S.W.3d 495, 502. The

potential-harm analysis is to be conducted in broad terms. Id.

       The Department filed a petition for termination on August 31, 2016, and based the

petition for termination on the grounds set forth in Arkansas Code Annotated section 9-27-

341(b)(3)(B)(i)(a)—that the child had been adjudicated to be dependent-neglected and had

continued to be out of the parent’s custody for twelve months and, despite a meaningful

effort by the Department to rehabilitate the parent and correct the conditions that caused

the removal, those conditions had not been remedied by the parent; section 9-27-

341(b)(3)(B)(i)(b)—that the juvenile had been out of the home of the noncustodial parent

for twelve months, and despite meaningful effort on the part of the Department to

rehabilitate the parent and correct the conditions that prevented the child from being placed

in the parent’s home, the conditions have not been remedied; section 9-27-

341(b)(3)(B)(ii)(a)—the child had lived outside the home of the parent for twelve months,

and the parent had willfully failed to provide significant material support in accordance with

her means or to maintain meaningful contact with the child; section 9-27-

341(b)(3)(B)(vii)(a) other factors or issues arose subsequent to the filing of the original

petition for dependency-neglect that demonstrate that placement of the child in the custody

of the parent was contrary to the child’s health, safety, or welfare and that, despite the offer


                                               5
                                Cite as 2017 Ark. App. 525

of appropriate family services, the parent had manifested the incapacity or indifference to

remedy the subsequent issues or factors or rehabilitate the parent’s circumstances that

prevented the placement of the child in the custody of the parent; and section 9-27-

341(b)(3)(B)(ix)(a)(3)(A)—the parent had subjected the child to aggravated circumstances.

       Following a hearing on March 9, 2017, the trial court entered an order terminating

Elizabeth’s parental rights. In the March 10, 2017 order, the trial court granted the petition

to terminate on the statutory ground set forth under section 9-27-341(b)(3)(B)(i)(a)—the

conditions causing removal had not been remedied after twelve months and despite

reasonable services from the Department. Specifically, the trial court found that Elizabeth

had failed a drug test; as a result the Department had taken custody of O.B. Since that time,

Elizabeth had not complied with the case plan, she had failed to complete the tasks required

of her, and she had not provided proof of any completion of any tasks. The trial court also

determined that Elizabeth’s parental rights should be terminated under section 9-27-

341(b)(3)(B)(i)(b)—that O.B. had been out of the home of the noncustodial parent for

twelve months, and despite meaningful efforts on the part of the Department to rehabilitate

Elizabeth and correct the conditions that prevented the child from being placed in her home,

the conditions have not been remedied. Specifically, the trial court found that O.B. had

been removed when Elizabeth failed a drug test, and since that time the Department had

offered services to rehabilitate Elizabeth, and she had not completed any of the tasks or

provided proof that she had done so. The trial court also found that section 9-27-

341(b)(3)(B)(ii)(a) supported termination of Elizabeth’s parental rights because she had

willfully failed to provide significant material support in accordance with her means or to


                                              6
                                 Cite as 2017 Ark. App. 525

maintain meaningful contact with O.B.               The trial court cited section 9-27-

341(b)(3)(B)(vii)(a)—other factors or issues arose subsequent to the filing of the original

petition for dependency-neglect. Specifically, Elizabeth was incarcerated after the case had

been filed, she had not complied with the case plan, and she had not established a safe and

stable home. The trial court found that the facts supported termination of Elizabeth’s

parental rights pursuant to section 9-27-341(b)(3)(B)(ix)(a)(3)(A)—that the parent has

subjected the child to aggravated circumstances such that there is little likelihood that

services to the family would result in reunification. Specifically, the trial court found that

Elizabeth had been offered reasonable services and “[O.B] is no closer to returning to his

mother or guardian than he was on the day he was removed.”

       The trial court found by clear and convincing evidence that it was in O.B.’s best

interest to terminate parental rights, considering both adoptability and potential for harm.

The trial court specifically cited the caseworker’s testimony that O.B. is adoptable and that

Elizabeth’s lack of compliance with the case plan and lack of visitation put O.B. at risk for

harm if he were returned to her.

       Counsel contends that this appeal is without merit, concluding that clear and

convincing evidence supports the trial court’s decision to terminate. Proof of only one

statutory ground is sufficient to terminate parental rights, Gossett, supra, and the proof

regarding other factors or issues that arose subsequent to the filing of the original petition is

substantial. The statutory requirements were met, and the evidence established that O.B.

could not be returned to Elizabeth within a reasonable time period. See Ark. Code Ann. §

9-27-341(a)(3) (The intent of the legislature is to provide permanency in a child’s life when


                                               7
                                 Cite as 2017 Ark. App. 525

a return to the family home cannot be accomplished in a reasonable period of time as viewed

from the child’s perspective.). The same proof and the caseworker’s testimony that O.B. is

adoptable supports the trial court’s finding that termination was in O.B.’s best interest.

Accordingly, we hold that the trial court’s decision to terminate Elizabeth’s parental rights

was not clearly erroneous.

        In dependency-neglect cases, if, after studying the record and researching the law,

appellant’s counsel determines that appellant has no meritorious basis for an appeal, then

counsel may file a no-merit petition and move to withdraw. The petition must include an

argument section listing all rulings adverse to the appellant made by the trial court on all

objections, motions, and requests made by the party at the hearing from which the appeal

arose and explaining why each adverse ruling is not a meritorious ground for reversal. The

petition must also include an abstract and addendum containing all rulings adverse to the

appellant made at the hearing from which the order on appeal arose. Ark. Sup. Ct. R. 6-

9(i).

        Counsel made no objections during the hearing; however, the trial court denied

Elizabeth’s request to transfer the case to Missouri. There is no meritorious basis for reversal

here because no argument was developed below; thus, it is not preserved for appeal. See

Lamontagne v. Ark. Dep’t of Human Servs., 2010 Ark. 190, at 6, 366 S.W.3d 351, 354.

        After carefully examining the record and the brief presented to us, we conclude that

counsel has complied with the requirements established by the Arkansas Supreme Court for

no-merit appeals in termination cases and that the appeal is wholly without merit.




                                               8
                              Cite as 2017 Ark. App. 525

Accordingly, we affirm the order terminating appellant’s parental rights in O.B., and

counsel’s motion to withdraw is granted.

      Affirmed; motion to withdraw granted.

      GLOVER and MURPHY, JJ., agree.

      Tabitha McNulty, Arkansas Public Defender Commission, for appellant.

      Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor child.




                                           9